384 U.S. 887 (1966)
LOMENZO, SECRETARY OF STATE OF NEW YORK, ET AL.
v.
WMCA, INC., ET AL.
No. 81.
Supreme Court of United States.
Decided June 20, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Louis J. Lefkowitz, Attorney General of New York, Thomas E. Dewey, Leonard Joseph and Malcolm H. Bell for appellants.
Leo A. Larkin, Jack B. Weinstein, Leonard B. Sand and Max Gross for appellees.
PER CURIAM.
In WMCA, Inc. v. Lomenzo, 382 U. S. 4, we affirmed a judgment of the United States District Court for the Southern District of New York insofar as there appealed by WMCA, Inc., et al., the appellees in the present case. Appellants in this case, Lomenzo et al., challenge other aspects of the same judgment, and all parties now agree that, as to those aspects, the judgment of the District Court has been rendered moot by the actions of the Court of Appeals of New York in In the Matter of Orans, 17 N. Y. 2d 107, 216 N. E. 2d 311 (1966), and In the Matter of Orans, 15 N. Y. 2d 339, 206 N. E. 2d 854, appeal dismissed 382 U. S. 10 (1965). Accordingly, the judgment of the District Court is vacated as moot insofar as it concerns the issues here appealed, namely, whether N. Y. Laws 1964, cc. 977-978, 979, 981, are violative of the Equal Protection Clause of the Fourteenth Amendment to the Constitution, and whether the District Court was entitled to rely on provisions of the New York Constitution possibly affected by the action of this Court in WMCA, Inc. v. Lomenzo, 377 U. S. 633.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.